Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-1998

Morgan v. Perry
Precedential or Non-Precedential:

Docket 96-3314




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Morgan v. Perry" (1998). 1998 Decisions. Paper 101.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/101


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed May 5, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-3314

TERENCE D. MORGAN,

       Appellant

v.

WILLIAM PERRY, in his capacity as Secretary of Defense;
JOHN DALTON, in his capacity as Secretary of the Navy;
GENERAL C. E. MUNDY, in his capacity as Commandant
of the Marine Corps; BRIGADIER GENERAL J.W. CLIMP,
in his capacity as Commanding General, Marine Corps
Recruit Depot, Eastern Recruiting Region, Parris Island.

On Appeal from the United States District Court
for the Western District of Pennsylvania

(Civil No. 91-1064)

Argued April 30, 1997

Before: MANSMANN and McKEE, Circuit Judges,
and VANARTSDALEN, Senior District Judge*

ORDER AMENDING OPINION
FILED APRIL 27, 1998

Upon reviewing the submission of co-counsel for Amicus,
American Civil Liberties Union of PA, in the above-
referenced matter, it is hereby ordered that the opinion filed
in this case on April 27, 1998, be amended in the following
_________________________________________________________________

*The Honorable Donald W. VanArtsdalen, United States District Court
Judge for the Eastern District of Pennsylvania, sitting by designation.
way: The name of co-counsel for Amicus, ACLU of PA,
which reads:

       JOHN PUSHINSKY, ESQ.
       1808 Law & Finance Building
       Pittsburgh, PA 15219

is to be deleted and replaced with the following:

       JON PUSHINSKY, ESQ.
       1808 Law & Finance Building
       Pittsburgh, PA 15219

       BY THE COURT:
       Theodore A. McKee
       Circuit Judge

DATED: May 5, 1998

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2